      Case 1:19-cr-00651-LTS Document 117 Filed 12/02/19 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - X
                                        :
UNITED STATES OF AMERICA                :              AFFIRMATION
                                        :
     - v. -                             :              19 Cr.651 (LTS)
                                        :
MIRCEA CONSTANTINESCU et al.            :
                                        :
                    Defendants.         :
                                        :
- - - - - - - - - - - - - - - - - - - - X

           Daniel M. Loss, pursuant to Title 28, United States Code,

Section 1746, hereby affirms under penalty of perjury that:

     1.    I am an Assistant United States Attorney in the Office

of Geoffrey S. Berman, United States Attorney for the Southern

District of New York. I submit this affirmation in further support

of an order designating this case as a case with “multiple crime

victims”   pursuant    to    Title    18,   United    States    Code,   Section

3771(d)(2), and approving certain victim notification procedures

as “reasonable” under that Section, as set forth in my affirmation

dated November 21, 2019 (the “November 21 Affirmation”)(Dkt. 109),

which is incorporated by reference herein.

     2.    The Indictment in this case charges that, from in or

about 2014 through at least in or about September 2019, the

defendants   carried    out    a   wide-ranging      scheme    as   part   of   a

transnational   “ATM        skimming”     organization.         The     Skimming

Organization’s activities involved, among other things, unlawfully

obtaining debit card information by using advanced technological

devices to surreptitiously record victim accountholders’ debit

card numbers and personal identification numbers at automatic

teller machines (“ATMs”) and then manufacturing counterfeit and

fraudulent   debit    cards    that     bear   the   victim    accountholders’
        Case 1:19-cr-00651-LTS Document 117 Filed 12/02/19 Page 2 of 3



account information, which members of the scheme then used to

fraudulently withdraw cash from the victim accountholders’ bank

accounts.

       3.     As a general matter, the financial institutions that

were the subject of skimming incidents carried out by the Skimming

Organization communicated with accountholders when their accounts

were    the    subject   of     suspected        fraudulent       activity.          These

communications were often in connection with (a) the reissuance of

ATM cards to the victim accountholders and/or (b) adjustments to

accounts relating to suspected fraudulent transactions.

       4.     The   Government       currently         maintains      a     notice    (the

“Notice”)           regarding           this             case             online        at

https://www.justice.gov/usao-sdny/united-states-v-

constantinescu-et-al-19-cr-651-lts.

       5.     In order to help victims of fraudulent ATM card activity

determine     whether    such    activity        was    related    to      the     Skimming

Organization’s conduct in this case, the Government has updated

the Notice to direct individuals who believe that they may have

been victims of fraudulent ATM card activity to contact the Victim-

Witness coordinator at the United States Attorney’s Office for

assistance in verifying whether they are victims in this case.

       6.     The proposed procedures described in the November 21

Affirmation and herein are similar to the procedures adopted in a

number of other cases in this District involving a large number of

individual victims. See, e.g., June 2, 2016 Order in United States

v.   St.    Lawrence,    No.    16    Cr.       259    (CS)   (Dkt.       20)    (ordering

notification via Internet posting in municipal bond fraud case
                                            2
         Case 1:19-cr-00651-LTS Document 117 Filed 12/02/19 Page 3 of 3



involving “numerous potential victims” and no “readily available

compilation of all the potential victims”); Sept. 20, 2012 Order

in United States v. Collins, No. 07 Cr. 1170 (LAP) (Dkt. 184)

(ordering notification via Internet posting in light of number of

victims in securities fraud case); Dec. 17, 2018 Order in United

States v. Mendlowitz, No. 17 Cr. 248 (VSB) (ordering notification

via Internet posting due to “number of victims” in case involving

conspiracy to collect unlawful debts).

     7.      For the reasons set forth above and in the November 21

Affirmation, the Government respectfully submits that the proposed

procedures described in the November 21 Affirmation and herein

represent a “reasonable procedure” to give effect to the Act.

     I declare under penalties of perjury that the foregoing is

true and correct, pursuant to 28 U.S.C. 1746.


Dated:       New York, New York
             December 2, 2019


                                     _________________________________
                                     Daniel M. Loss
                                     Assistant United States Attorney




                                       3
